PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miklos et al.
Application No. 15/986,667
Filed: 22 May 2018
For: CATHETER AND SPRING ELEMENT FOR CONTACT FORCE SENSING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed March 30, 2021.

The petition to withdraw the holding of abandoned is dismissed as moot. 
 
This application was held abandoned for failure to file a timely or proper reply to the non-final Office action mailed August 4, 2020, which set a three-month shortened statutory period for reply from the mail date of the Office action. On March 26, 2021, the Office issued a Notice of Abandonment. On March 30, 2021, applicant filed a petition to withdraw holding of abandonment and an electronic petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) (i.e., “auto grant petition”). Before a decision was reached on the merits of the petition to withdraw holding of abandonment, the Office issued an electronic decision granting the petition under 37 CFR 1.137(a) to revive the application via EFS-Web on March 30, 2021.  

In view of the revival of the application by way of the electronic decision issued on March 30, 2021, the application is not in fact abandoned, but rather pending.

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.